DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 11,138,384 in view of Da Palma et al. (U.S. Patent Publication 2008/0147406).  Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding independent claims differ in only minor ways from the independent claims of the patent.  Generally, current independent claims 1, 16, and 20 and corresponding independent claims 1, 16, and 20 of the patent all set forth a method, system, and non-transitory computer-readable medium comprising a conversation initiated over a natural language communication channel, the conversation being conducted using a natural language communication method that includes a dialogue of natural language communications, determining that the communication participant is automated using a pre-defined adaptive interactive protocol that specifies a plurality of natural language linguistic transformations for the dialogue of natural language communications, and in response to determining that the communication participant is automated, causing the conversation to be transitioned to a communication method that is different from the natural language communication method with which the conversation was initiated.
Concerning independent claims 1, 16, and 20, the difference between the two sets of independent claims is that the current independent claims set forth a limitation of “monitoring a conversation between a bot and a communication participant”, but the independent claims of the patent only set forth that a conversation is initiated with a communication participant.  However, an automated communication participant is equivalent to a bot.  Specifically, Da Palma et al. teaches switching between modalities in a speech application environment for interactive text exchanges, so that a modality switch trigger can be detected that changes the original modality to a different modality.  Figure 1 illustrates a chatbot server 114 that is monitoring a conversation between a chatbot and a user to permit switching between a text exchange interface 110 and a voice interface 112, where the switching does not interrupt the dialogue state for an ongoing communication session.  (¶[0021]: Figure 1)  Da Palma et al., then, teaches the limitations of “monitoring a conversation between a bot and a communication participant, the conversation being initiated over a natural language communication channel, and the conversation being conducted using a natural language communication method that includes a dialogue of natural language communications” and “causing the conversation to be transitioned to a communication method that is different from the natural language method with which the conversation was initiated”.  An objective is to provide a modality switching capability that permits switching from a text exchange modality to a voice modality without disturbing a dialogue state of an automated communication session.  (¶[0009] - ¶[0010])  It would have been obvious to one having ordinary skill in the art to monitor a conversation between a bot and a communication participant as taught by Da Palma et al. for a purpose of enabling switching from a text exchange modality to a voice modality without disturbing a dialogue state of an automated communication session.  

Current claims 2 and 17, and corresponding claims 2 and 17 of the patent, all set forth in response to determining that the communication participant is not automated, causing the conversation to be continued using natural language communications that are unaltered.  
Current claims 3 and 18, and corresponding claims 3 and 18 of the patent, all set forth that the adaptive interactive protocol specifies the plurality of natural language communications in a sequence.  
Current claims 4 and 19, and corresponding claims 4 and 19 of the patent, all set forth wherein determining that the communication participant is automated comprises: defining a confidence level that the communication participant is automated, for each natural language communication to be sent to the communication participant, and until the confidence level exceeds a pre-defined confidence level that the communication participant is automated, prior to sending a natural language communication to the communication participant, causing the natural language communication to be altered based on a next natural language linguistic transformation in the sequence, and causing, using the natural language communication method, the altered natural language communication to be sent to the communication participant, for each natural language communication received from the communication participant, determining that a natural language communication response is in an expected format based on the pre-defined adaptive interactive protocol, updating the confidence level to indicate a greater confidence that the communication participant is automated, and determining that the communication participant is automated once the confidence level exceeds the pre-defined confidence level.  
Current claim 5, and corresponding claim 5 of the patent, both set forth wherein causing the conversation to be transitioned to a communication method that is different from the natural language communication method comprises: causing the conversation to be transitioned to a structured data transfer communication method for subsequent communication to and from the communication participant.  
Current claim 6, and corresponding claim 6 of the patent, both set forth wherein causing the conversation to be transitioned to a communication method that is different from the natural language communication method comprises: determining that the communication participant knows about an alternative channel for communication, and causing any subsequent communication to be directed to the alternative channel.
Current claim 7, and corresponding claim 7 of the patent, both set forth wherein causing the conversation to be transitioned to a communication method that is different from the natural language communication method comprises: determining that the communication participant does not know about an alternative channel for communication, and causing computer-optimized communication to be directed through the natural language communication channel. 
Current claim 8, and corresponding claim 8 of the patent, both set forth wherein at least one said natural language linguistic transformation of the pre-defined adaptive interactive protocol presents text of a natural language communication in a different order or with a different grammatical structure.  
Current claim 9, and corresponding claim 9 of the patent, both set forth wherein at least one said natural language linguistic transformation of the pre-defined adaptive interactive protocol is one of passivization, topicalization, clefting, extraposition, preposing, there-construction, pronominalization, or fronting.  
Current claim 10, and corresponding claim 10 of the patent, both set forth wherein prior to causing the conversation to be transitioned to a communication method that is different from the natural language communication method, causing an option to switch to an alternative communication method to be presented to the communication participant.  
Current claim 11, and corresponding claim 11 of the patent, both set forth wherein after causing the option to switch to an alternative communication method to be presented, the communication participant declines to switch communication methods.  
Current claim 12, and corresponding claim 12 of the patent, both set forth receiving a command requiring natural language conversation, and continuing the conversation until a task specified by the command is complete. 
Current claim 13, and corresponding claim 13 of the patent, both set forth  wherein the command is received from an utterance of a user.  
Current claim 14, and corresponding claim 14 of the patent, both set forth wherein the command is a request to perform a task for a user.  
Current claim 15, and corresponding claim 15 of the patent, both set forth wherein the task is a task to book a haircut, make a reservation, or order food delivery.

Allowable Subject Matter
Claims 1 to 20 would be allowable upon submission of an acceptable terminal disclaimer to overcome a nonstatutory double patenting rejection as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 16, and 20 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and computer readable medium comprising monitoring a conversation between a bot and a communication participant, the conversation being initiated over a natural language communication channel, and the conversation being conducted using a natural language communication method that includes a dialogue of natural language communications, determining that the communication participant is automated using a pre-defined adaptive interactive protocol that specifies a plurality of natural language linguistic transformations for the dialogue of natural language communications, and in response to determining that the communication participant is automated, causing the conversation to be transitioned to a communication method that is different from the natural language communication method with which the conversation was initiated.
Generally, the prior art of record does not disclose or reasonably suggest an entire combination including the limitation of “determining that the communication participant is automated using a pre-defined adaptive interactive protocol that specifies a plurality of natural language linguistic transformations for the dialogue of the natural language communications”.  Atallah et al. (U.S. Patent No. 8,589,148) is representative prior art teaching the limitation of “using a pre-defined adaptive interactive protocol that specifies a plurality of natural language linguistic transformations for the dialogue of natural language communications”.  Here, Atallah et al. discloses natural language watermarking that performs lexical substitutions in synonym sets embedded into a parsed representation of sentences, and applying syntactic or semantic transformations.  However, Atallah et al. only discloses performing lexical substitutions in a general way, and does not disclose them in a context of determining that a communication participant is automated so as to provide the limitation of “determining that the communication participant is automated using a pre-defined adaptive interactive protocol that specifies a plurality of natural language linguistic transformations for the dialogue of the natural language communications”.  Alameh et al. (U.S. Patent Publication 2019/0287513) teaches acoustic watermarks for conversations between two automated assistants to indicate that voice-synthesized audio output is machine made.  Alameh et al., then, may be understood to teach “monitoring a conversation between a bot and a communication participant, the conversation being initiated over a natural language communication channel, and the conversation being conducted using a natural language communication method that includes a dialogue of natural language communications” and “determining that the communication participant is automated”.  Da Palma et al. (U.S. Patent Publication 2008/0147406) teaches “monitoring a conversation between a bot and a communication participant” and “causing the conversation to be transitioned to a communication method that is different from the natural language communication method with which the conversation was initiated”.  Still, Atallah et al., Alameh et al., and Da Palma et al. would all be required in combination, and would not appear to reasonably suggest the limitation directed to “determining that the communication participant is automated using a pre-defined adaptive interactive protocol that specifies a plurality of natural language linguistic transformations for the dialogue of the natural language communications”.  The prior art of record does not appear to reasonably suggest determining that a conversation is automated from linguistic transformations in the conversation.   
The Specification, ¶[0003] and ¶[0010], states an objective in a context of a virtual assistant chatbot that makes phone calls or engages in text and chat on behalf of users, where natural language communication in text is sub-optimal and less efficient over a machine communication protocol when communicating between virtual assistants or bots.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Banerjee et al. and Gupta et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272- 5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        November 23, 2022